—In a proceeding for the judicial settlement of the account of Paul C. Scifo, the Executor of the Estate of Charles P. Scifo and the attorney-in-fact for Charles P. Scifo, the objectant, Frank J. Scifo, appeals from (1) an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated March 10, 1999, which granted Paul C. Scifo’s motion to dismiss his petition dated September 8, 1998, found him in violation of 22 NYCRR 130-1.1 for frivolous litigation conduct, directed him to pay costs and sanctions of $1,000 to the Lawyer’s Fund for Client Protection of the State of New York, and directed Paul C. Scifo to submit a supplemental affidavit documenting the time he spent representing himself in this proceeding for the purpose of calculating an award of an attorney’s fee, and (2) an order of the same court, dated June 24, 1999, which directed him to pay $5,775 in attorney’s fees to Paul C. Scifo.
Ordered that the orders are affirmed, with one bill of costs payable by the appellant personally.
Contrary to the appellant’s contentions, the Surrogate properly dismissed his petition which alleged, inter alia, wrongful ejectment, and granted costs, sanctions, and attorney’s fees against him because of his frivolous and vexatious litigation practices in this proceeding. Moreover, the Surrogate providently exercised his discretion in setting the amount of attorney’s fees (see, Matter of Nicastro v Park, 186 AD2d 805, citing DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881).
The respondent’s request to impose a sanction against the appellant for the filing and prosecution of this appeal is denied. Bracken, J. P., O’Brien, Krausman and Goldstein, JJ., concur.